Case 5:20-cv-05066-TLB Document 15-3                Filed 06/17/20 Page 1 of 3 PageID #: 142

                                                                                        Exhibit C

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

AMANDA SCHATZ,                                 )
individually and on behalf of all others       )
similarly situated.                            )
                                               )
                                               )
                       Plaintiffs,             )
v.                                             )      Case. No. 5:20-cv-05066-TLB
                                               )
QUAPAW HOUSE, INC.;                            )
CASEY BRIGHT.                                  )
                                               )
                                               )
                       Defendants.             )



                                              NOTICE
      TO:    Current or former employees of Quapaw House, Inc. (“QHI”) and Casey Bright,
QHI CEO, at any point since January 1, 2020.
       RE:     Lawsuit asserting violations of Arkansas wage laws against QHI and Casey Bright
                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
       1. Do Nothing: No action is required of you to remain in the class action asserting violations
of Arkansas law. If a judgment or settlement is reached in favor of the class on such claims, you
may receive compensation.
       2. Exclude Yourself: If you wish to be excluded from the class, you must send a request
to be excluded from the class to the Class Counsel listed below, whose contact information is
included in this notice. If you exclude yourself from the class, you will not be bound by any
judgment or settlement in this case, meaning you will not receive compensation if the class
recovers.
                                         INTRODUCTION
         The purpose of this notice is: (1) to inform you of the existence of a class action lawsuit
filed against QHI and Casey Bright; (2) to advise you of how your rights may be affected by this
lawsuit; and (3) to instruct you on the procedure for participating in this lawsuit. You have been
sent this notice because employment records indicate that you are an eligible class member. This
notice was authorized by the United States District Court for the Western District of Arkansas at
Plaintiff’s request. The Court has ruled that the Agents of QHI and Bright are entitled to the
benefits of Arkansas law, but this Notice is not an expression by the Court of any opinion
concerning the merits of this lawsuit. That is, Plaintiff claims that QHI and Bright has each violated
Arkansas law, and Default Judgment has been entered against them for failure to answer.
Notwithstanding the Default, the Court has not yet decided the issue of damages suffered by any
Case 5:20-cv-05066-TLB Document 15-3                   Filed 06/17/20 Page 2 of 3 PageID #: 143



employee nor does the receipt of this Notice does not indicate that you have a valid claim or are
entitled to recovery or that you will recover.
                                    DESCRIPTION OF LAWSUIT
        Plaintiff Amanda Schatz is an employee of QHI and Bright who brought this lawsuit
individually and on behalf of all others similarly situated to her. Plaintiff contends that QHI and
Bright failed to remit wages for her work from February 25, 2020 until she was terminated effective
April 20, 2020. She also claims that QHI and Bright improperly deducted wages from her pay for
benefits that were not in turn delivered by QHI or Bright.
         Plaintiffs have sued QHI and Bright to recover wages due on behalf of the entire class.
Plaintiff also seeks liquidated damages. Plaintiffs are also seeking attorneys’ fees, and costs. If
Plaintiffs succeed, you may receive compensation at the resolution of this lawsuit.
                     HOW TO EXCLUDE YOURSELF FROM THIS LAWSUIT
        Plaintiffs have made claims asserting violations under certain state laws of Arkansas,
asserting that QHI’s and Bright’s’ conduct violates such laws. To remain a class member and
continue to assert claims under Arkansas state law, no action is required of you. However, if you
wish to remove yourself from the class, you can do so by mailing a request to opt out to Plaintiff’s
counsel below stating that you wish to be excluded. Please make sure that any request to be
excluded is signed and that the case name and number is included. The request must be received
by no later than XXXXXXXXXX. You do not need to provide any reason for your decision to
exclude yourself. Information regarding the specific opt-out requirements is available from Class
Counsel, George M. Rozzell or Kristin Pawlik, Telephone: (479) 621-0006, Facsimile (479) 631-
6890.
                                  NO RETALIATION PERMITTED
        If you are a current employee of QHI or Bright, you will not be retaliated against for
participating in this lawsuit. Under federal law, it is unlawful for QHI or Bright to terminate you or
retaliate against you for participating in this lawsuit. Neither QHI nor Bright will take any retaliatory
measures against any current employees who participate in this lawsuit.
                                              COUNSEL
         If you choose to join this suit, you will be agreeing to representation by Class Counsel,
identified below. Class Counsel have taken this case on a contingency fee. They may be entitled
to receive attorney’s fees and costs from QHI and Bright should there be a recovery or judgment
in favor of the Plaintiffs. If there is a recovery, Class Counsel will apply to receive 35% of any
settlement obtained or money judgment entered in favor of Plaintiffs or their fees will be paid
separately by QHI or Bright. If there is no recovery or judgment in Plaintiffs’ favor, Class Counsel
will not seek any attorney’s fees or costs from anyone.




    THIS NOT AN ADVERTISEMENT. THIS IS BEING SENT TO YOU BY ORDER OF THE
                FEDERAL DISTRICT COURT IN FAYETTEVILLE, ARKANSAS.
                                                   2
Case 5:20-cv-05066-TLB Document 15-3             Filed 06/17/20 Page 3 of 3 PageID #: 144



Class Counsel are:
       George M. Rozzell
       Kristin Pawlik
       Miller | Butler | Schneider
       Pawlik | Rozzell
       112 W. Center St. Ste 555, Fayetteville, AR 72701
       224 S. 2nd Street, Rogers, AR 72756
       Telephone: (479) 621-0006
       Facsimile: (479) 631-6890
       Email: grozzell@arkattorneys.com
       kpawlik@arkattorneys.com


QHI and Casey Bright are unrepresented.
You may also choose to hire a different lawyer to represent you at your own expense. Further
information about this suit may be obtained by contacting counsel.




   THIS NOT AN ADVERTISEMENT. THIS IS BEING SENT TO YOU BY ORDER OF THE
              FEDERAL DISTRICT COURT IN FAYETTEVILLE, ARKANSAS.
                                             3
